Citation Nr: 1700494	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  10-16 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for prostate cancer. 

 2. Entitlement to service connection for erectile dysfunction, claimed as secondary to prostate cancer.

 3. Entitlement to special monthly compensation based on loss of use of a creative organ.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse 

ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to February 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In May 2012, the Veteran and his spouse testified before the undersigned Veterans Law Judge sitting at the RO.  The hearing transcript has been associated with the claims file.  

The Board remanded this case for further development in February 2013 and, in a May 2015 decision, denied the Veteran's claims.  Thereafter, he appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2016, the Veteran, through his attorney, and the Secretary of VA entered into a Joint Motion for Remand (JMR).  In an Order issued the same month, the Court granted the JMR, vacated the May 2015 Board decision, and remanded the matter to the Board for further consideration.  

Thereafter, in June 2016, the Board referred the matter for an expert medical opinion pursuant to 38 C.F.R. § 20.901(d) (2016).  The requested opinion was received in August 2016.  In a letter issued later that month, the Veteran and his representative were provided with a copy of the opinion and an opportunity to submit additional evidence and/or argument in response.  In October 2016, the Veteran's representative submitted argument on his behalf.  The Board notes that the August 2016 letter was sent to the Veteran at his current address of record and was not returned undeliverable.  Nevertheless, he reported in December 2016 that he did not receive it and, as such, was provided with another copy. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  An additional disability of prostate cancer and its resulting complications, including erectile dysfunction, did not result from VA treatment, including testosterone replacement therapy. 

2.  The Veteran's prostate cancer and its resulting complications, including erectile dysfunction, were not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault as a result of VA hospital treatment, nor the result of an event not reasonably foreseeable.

3.  The Veteran's erectile dysfunction is not caused or aggravated by a service-connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for prostate cancer and its resulting complications, including erectile dysfunction, have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2016). 

2.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310, 3.361 (2016). 

3.  The criteria for special monthly compensation based on loss of use of a creative organ have not been met.  38 U.S.C.A. §§ 1114 (k), 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350(a) (2016). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a March 2009 letter, sent prior to the initial unfavorable decision issued in June 2009, advised the Veteran of the evidence and information necessary to substantiate his § 1151 claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Furthermore, the Veteran was sent an additional VCAA notice in September 2013.  

The Board recognizes that the subsequent VCAA notice was provided after the initial decision.  However, the deficiency in the timing of such notice was remedied by readjudication of the issues on appeal in the subsequent November 2013 supplemental statement of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board acknowledges that the Veteran was not specifically advised of the information and evidence necessary to substantiate a secondary service connection claim; however, as service connection based on § 1151 is herein denied for prostate cancer, service connection for erectile dysfunction as secondary to such disorder must likewise be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Therefore, there is no prejudice to the Veteran in the failure to provide such notice.  Accordingly, the Board finds that VA has satisfied its duty to notify the Veteran.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains the Veteran's VA treatment records pertaining to treatment prescribed for low testosterone, private treatment records concerning the August 2008 surgery for prostate cancer, and medical opinions addressing the matter at issue.  Moreover, the Veteran's statements and Board hearing testimony in support of the claims are of record.  The Board has carefully reviewed such statements and testimony and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

In this regard, a VA medical opinion was obtained in September 2013.  Based upon the concerns raised in the JMR, the Board now that the VA opinion is not adequate and is of minimal probative value.   

Accordingly, the Board obtained an expert medical opinion in August 2016.  38 C.F.R. § 20.901(d).  As noted in the Introduction, in a letter issued later that month, the Veteran and his representative were provided with a copy of the opinion and an opportunity to submit additional evidence and/or argument in response.  In October 2016, the Veteran's representative submitted argument on his behalf.  The Board notes that the August 2016 letter was sent to the Veteran at his current address of record and was not returned undeliverable.  Nevertheless, he reported in December 2016 that he did not receive it and, as such, was provided with another copy.  

The Board finds that the August 2016 opinion is adequate to decide the instant matter because, as discussed below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it provides detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion has been met.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Additionally, in May 2012, the Veteran was provided an opportunity to set forth his contentions during a hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the decision review officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the May 2012 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal and information was obtained regarding the Veteran's contentions.  In this regard, information was solicited concerning why he believed compensation pursuant to § 1151 for his prostate cancer and erectile dysfunction was warranted, to include the alleged negligence regarding his VA treatment.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the Board remanded the case in February 2013 so that additional medical evidence could be obtained, to include a VA opinion, and, in June 2016, referred the matter for an expert medical opinion.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Finally, the Board finds that there was substantial compliance with the February 2013 remand directives as well as the terms of the March 2016 JMR.  A remand confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998); see also Russell v. Shinseki, 25 Vet. App. 26 (2011) (the terms of the JMR granted by the Court are enforceable regardless of whether the Court's order expressly incorporates them).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104   (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the February 2013 Board remand directed the AOJ to request that the Veteran provide any information concerning additional medical care providers, to specifically include a medical statement from Dr. F. of the Mayo Clinic.  Additionally, the Board directed the AOJ to obtain outstanding VA treatment records and a VA opinion.  In September 2013, the AOJ sent notice to the Veteran in compliance with the Board remand and specifically requested a medical statement from Dr. F., to which the Veteran did not respond.  Moreover, additional VA treatment records were obtained and associated with the Veteran's electronic record.  A VA opinion was also prepared by a medical doctor in September 2013.  Accordingly, the Board finds that there has been substantial compliance with the February 2013 Board remand directives with respect to the issues decided herein and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, supra.

With regard to compliance with the terms of the March 2016 JMR, the Board, upon remand from the Court, obtained a new medical opinion, which directly addressed all of the concerns raised in the JMR.  Furthermore, the Board discussion herein below addresses the Veteran's testimony indicating that his private doctor, Dr. F., who was the surgeon that removed his prostate at the Mayo Clinic in August 2008, told him that his prostate cancer was accelerated by the treatment he received at the VA Medical Center (VAMC) in the form of testosterone therapy.  Accordingly, the Board has ensured that there has been substantial compliance with the JMR.  Id.

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Analysis

The Veteran presently seeks to establish entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for prostate cancer.  He also seeks entitlement to service connection for erectile dysfunction and entitlement to special monthly compensation based on loss of use of a creative organ, both of which are derivative claims of the 38 U.S.C.A. § 1151 issue; i.e., the outcome of both claims is necessarily dependent on the disposition of the 38 U.S.C.A. § 1151 claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  As such, the Board will address all of these claims under the same analysis. 

The Veteran maintains that his diagnosed prostate cancer resulted from being prescribed Testosterone Cypionate by VA for treatment of low testosterone.  Evidence on file shows that VA began treatment with Testosterone Cypionate injections in September 2005, and that such treatment continued until June 2008 when prostate cancer was diagnosed.  VA records confirm that testosterone injections were ordered in September 2005 and that Testosterone Cypionate was one of the Veteran's regularly prescribed medications between at least December 2005 and May 2008.  Treatment records show that, approximately in October 2007, the Veteran experienced intermittent hematuria and an elevated serum prostate specific antigen (PSA).  He also had a history of prostatitis in December 2007. 

Due to the elevated PSA, in May 2008, the Veteran underwent a prostate biopsy.  The Veteran was subsequently diagnosed with prostate cancer based on the biopsy results.   Follow-up telephone calls show that the staff told the Veteran that they would be happy to discuss treatment options with him.  A July 2008 treatment record shows that the Veteran had not yet decided on what treatment modality he wished to pursue.  He was advised to proceed with treatment as soon as possible.  At that time, the Veteran reported that he was scheduled for robotic prostatectomy at the Mayo Clinic in August 2008.  The examiner told him that he favored radiotherapy, but that the Mayo Clinic had an excellent reputation and the Veteran should do whatever he felt comfortable with pursuing.  Thereafter, the Veteran underwent prostate cancer surgery in August 2008 at the Mayo Clinic Hospital.  

In hearing testimony provided in May 2012, the Veteran indicated that Dr. F. of the Mayo Clinic informed him that the testosterone shots accelerated the cancer (pg. 21).  However, when specifically asked for a medical statement from Dr. F. on remand, no such statement was provided by the Veteran.  

Under the provisions of 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment results in additional disability or death that is not the result of the Veteran's own willful misconduct or failure to follow instructions, compensation is awarded in the same manner as if the additional disability or death were service-connected.  38 C.F.R. §§ 3.361, 3.800(a).

Applicable regulations provide that where it is determined that there is additional disability resulting from a disease or injury or an aggravation of an existing disease or injury suffered as a result of hospitalization, medical or surgical treatment, or examination, compensation will be payable for such additional disability.  38 C.F.R. § 3.361.

Pursuant to 38 C.F.R. § 3.361(c), claims based on additional disability or death due to hospital care, medical or surgical treatment, or examination must meet the causation requirements of this paragraph and paragraph (d)(1) or (d)(2) of this section.  Claims based on additional disability or death due to training and rehabilitation services or compensated work therapy program must meet the causation requirements of paragraph (d)(3) of this section.  Actual causation is required.

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The provision of training and rehabilitation services or CWT program cannot cause the continuance or natural progress of a disease or injury for which the services were provided.  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination. 

38 C.F.R. § 3.361(d) states that the proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's, informed consent.

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of § 17.32 of this chapter.  Minor deviations from the requirements of § 17.32 of this chapter that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b) of this chapter, as in emergency situations.

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32.

In essence, a claimed disability is a qualifying additional disability if such disability was not the result of the Veteran's willful misconduct and (1) the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and the proximate cause of the disability was due to either (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Board observes that there is no indication of prostate cancer or erectile dysfunction in the Veteran's service treatment records or for many years after his separation from service.  Further, the Veteran did not contend, then or now, that he has prostate cancer or complications thereof due to his active service, or a currently service-connected disability.  Rather, he has solely claimed that such disorders are the result of VA treatment and that compensation is warranted under the provisions of 38 U.S.C.A. § 1151.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery. Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).  

Therefore, as relevant to his § 1151 claim, a VA opinion was obtained from a medical doctor in September 2013.  In the May 2015 decision, the Board found such opinion to be adequate to decide the case and afforded it great probative value.  However, on appeal to the Court, the parties to the JMR found that the Board's reliance on such opinion was misplaced as such was inadequate.  In this regard, the parties noted that a November 2014 Disclosure was not of record at the time the VA examiner rendered his medical opinion in September 2013.  The parties agreed that the Disclosure and its indicia of a delay in care are relevant evidence that should be considered by an examiner in rendering an opinion as to whether the treatment provided by the VA resulted in any additional disability pursuant to 38 U.S.C.A. 
§ 1151.  Accordingly, the appeal was remanded so that a new VA examination and/or medical opinion could be obtained to allow the November 2014 Disclosure to be fully considered by the examiner in rendering his or her opinion.  

The parties also agreed that the September 2013 VA examination report is internally inconsistent.  They explained that the examiner stated that PSA increases in response to testosterone treatment, but the examiner also recited the conclusion of a study in which "no significant effects of testosterone were seen in the incidence of prostate cancer, need for prostate biopsy, increase in PSA, [. . .] when compared to the placebo/nonintervention group."  Thus, according to the JMR, the examiner stated both that PSAs increase in response to testosterone treatment, and cited a study observing that "no significant effects of testosterone were seen on the incidence of [. . .] increase in PSA."  The parties agreed that no explanation was given to resolve this discrepancy or allow the reader to understand the basis for her opinion.

Additionally, the parties agreed that the Board did not consider the Veteran's lay statements in the context of his reporting that Dr. F., the surgeon that removed his prostate at the Mayo Clinic in August 2008, told him that his prostate cancer was accelerated by the treatment he received at the VAMC in the form of testosterone therapy.

Upon return from the Court, the Board obtained an expert medical opinion in August 2016, which is determinative in this appeal.  

In light of the applicable law set forth above, the Board has carefully reconsidered the facts of this case, including the concerns raised in the JMR.  Ultimately, the appeal must again be denied because the preponderance of the credible and competent evidence of record weighs against the claim.  The reasons and bases resulting in this determination are as follows.  

As stated, the Board first denied the claim in May 2015, primarily on the basis of a September 2013 VA examiner's opinion.  As the parties agreed in the JMR, this opinion is inadequate for multiple reasons.  Hence, it has minimal probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Consequently, the Board obtained an expert medical opinion in August 2016.  The Board asked the expert to answer five questions, which focused on the complex medical questions in the case, including those concerns raised in the JMR.  The expert's opinion answered all of those questions.  

The Board first asked the expert whether it is at least as likely as not (50 percent or greater probability) that the Veteran has an additional disability, to include prostate cancer, that was caused or aggravated by testosterone treatment rendered by VA between 2005 and 2008, even if such disability has since resolved?  If so, the expert was asked to detail the nature of such disability.

The expert answered as follows:

This is a somewhat controversial area of medicine but in my opinion based on the best available medical evidence, [testosterone replacement therapy (TRT)] does not cause [prostate cancer (PCa)] . . . .  Most prostate cancers are sensitive to hormones (testosterone and its byproducts).  However, it is unclear if and to what effect these hormones play in the etiology of prostate cancer.  The actual cause of PCa likely involves very complex genetic and genomic changes that are multifactorial and probably not related to any single event (i.e. restoring eugonadal levels of testosterone).  

The expert went on to summarize and discuss a meta-analysis from 2014 and a registry from the National Prostate Cancer Register of Sweden.  The expert explained these studies as follows:

The evidence as presented by well-done scientific studies argues against TRT being a causative agent of PCa.  In addition, the FDA label for testosterone cypionate injection [internet hyperlink] states that the agent is contraindicated in men with known or suspected carcinoma of the prostate gland.  The label warns that geriatric patients treated with androgens may be at an increased risk of developing prostatic hypertrophy and prostatic carcinoma although conclusive evidence to support this concept is lacking.  

[Emphasis in original]

The Board finds that this opinion is determinative as it concerns the question of additional disability caused or aggravated by VA's treatment with testosterone replacement therapy.  The expert considered the relevant information, including outside supporting studies.  The Board is mindful that the expert qualified that this was a "somewhat controversial area of medicine" and that "conclusive evidence to support this concept is lacking."    

In this regard, Congress has not mandated that a medical principle have reached the level of scientific consensus to support a claim for VA benefits.  Congress, through § 5107(b)'s low standard of proof for all issues material to a claim for veterans benefits, has authorized VA to resolve a scientific or medical question in the claimant's favor so long as the evidence for and against that question is in "approximate balance."  See Wise v. Shinseki¸ 26 Vet. App. 517, 531-32 (2014).  In turn, the Board, when evaluating that evidence, cannot demand a level of acceptance in the scientific community greater than the level of proof required by the benefit of the doubt rule.  See id. at 532.  Therefore, the Board cannot reject potentially favorable medical literature of record because it espouses a medical principle that is not yet "generally accepted" in the scientific community.  See id. at 531.  

However, the Board is not precluded from considering the extent to which a scientific theory is accepted in the scientific community when evaluating the evidence of record.  Id. at 532.  In fact, of particular relevance to an analysis of medical evidence supporting a nexus are factors such as whether a medical professional finds studies persuasive, whether there are other risk factors that might be the cause of the condition for which benefits are sought, and whether the condition has manifested itself in an unusual manner.  Polovick v. Shinseki, 23 Vet. App. 48, 53 (2009); see also Jones v. Shinseki, 23 Vet. App. 388, 391 (2010). 

Here, the expert's opinion is not demanding a level of medical certainty inconsistent with VA's burden of proof.  The expert explained that, although there was some controversy in the medical field and "conclusive evidence" was lacking, the most medically persuasive evidence indicated that testosterone replacement therapy does not cause prostate cancer.  In the context of the opinion, it is clear that the expert was evaluating the merits of the medical studies and, in doing so, was only requiring a medically acceptable basis for establishing causation.  There is nothing inherent in the expert's statement which might create an appearance of irregularity, and the Board is not competent in such medically complex matters as to question the expert's assessment of the merits of these medical studies.  See Fountain v. McDonald, 27 Vet. App. 258, 273, 274-75 (2015); Wise, 26 Vet. App. at 527.  Thus, overall, the VA expert's opinion is considered well-reasoned and well-supported by all the available information and evidence on this question.

In an October 2016 brief, the Veteran's representative argued that this expert's opinion was speculative.  The representative did not specify what made the opinion speculative.  Certainly, the examiner used terms such as "probably not."  However, this is not speculative language, and the expert did not otherwise use any speculative language such as "may," "might" or "could" when rendering his ultimate opinion.  See Hood v. Shinseki, 23 Vet. App. 295, 298 (2009)  In fact, the phrase "probably not" is an assessment of probability, which is not speculative and is well within the scope of the expert's role.  See, e.g., Jones, 23 Vet. App. at 391; Kirkpatrick v. McDonald, No. 13-603, 2014 WL 4248135, at *4 (Vet. App. Aug. 28, 2014) (nonprecedential) (the term "probably" is not speculative); Rotella v. Shinseki, No. 09-3840, 2011 WL 3624999, at *3 (Vet. App. Aug. 18, 2011) (nonprecedential) ("probably" means "most likely." Webster's II New College Dictionary (10th ed.2001)).  

Second, the Board asked the expert:  if the Veteran has additional disability, such as prostate cancer, related to his VA treatment, is it at least as likely as not (50 percent or greater probability) that such additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination?  

The expert answered as follows:

The Veteran does not have additional disability, such as prostate cancer, related to his VA treatment as the result of carelessness negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination.  The FDA label for testosterone cypionate injection [hyperlink] does not recommend any specific monitoring of patients taking this medication in regards to PSA testing or digital rectal examinations (DRE).  However, it is common practice to monitor the PSA/DRE in patients on TRT.  The patient had frequent monitoring of his PSA by his primary care physician while being treated with TRT as documented by the following PSA value from 2005-2008:  [the expert cited eight supporting laboratory results].

Third, the Board asked the expert: if the Veteran has additional disability, such as prostate cancer, related to his VA treatment, is it at least as likely as not (50 percent or greater probability) that such additional disability was due to an event not reasonably foreseeable?  

The expert answered as follows:  "The Veteran does NOT have additional disability, such as prostate cancer, related to his VA treatment as noted in the above discussion."  (Emphasis in original.)

Fourth, the Board asked the expert:  in accordance with the March 2016 JMR, please consider and address the significance, if any, of the November 2014 Disclosure in providing your opinion. 

The expert answered as follows:

The 2014 disclosure asserts that the VA urology service failed to provide timely care and then attempted to coerce the [Veteran] into having radiation therapy as treatment for his prostate cancer diagnosis.  I thoroughly reviewed the entirety of the [Veteran's] medical records and case files and provide the following timeline of events surrounding the Vets [sic] TRT and ultimate PCa diagnosis in chronological order.  [The expert cited and summarized fifteen dates of treatment.] 

In regards to timeliness of urology care, I find no evidence that the [Veteran] was not seen in a timely fashion by the urology service.  His PCP initially consulted urology on 10/19/2007 for chronic prostatitis and he was seen 30 days later by the urology service on 11/19/2007.  This is entirely reasonable as chronic prostatitis is not an urgent urologic problem.  Furthermore, the [Veteran] was being treated by his PCP for this problem while [he] was waiting for his urology appointment.  

The Vet[eran] also contends that the urology service failed to perform a prostate biopsy in a timely fashion.  The Vet[eran] contends that he asked for a prostate biopsy at some time in 2007.  There is no documentation of such discussion ever taking place in the medical record that I reviewed.  In fact, his PSA was mildly elevated at that time and prostate biopsy was not imperative.  It was very reasonable to treat his presumed prostate infection/inflammation as this in and of itself could cause an elevated PSA.  When his PSA failed to respond to treatment, it was quite reasonable to perform a prostate biopsy at that time on May [ ] 2008.  Performance of a prostate biopsy in the setting of a possible active infection is contraindicated and could lead to sepsis and even death.  

Lastly, the Vet[eran] contends that the urology service was trying to force him to have radiation therapy for the treatment of his prostate cancer.  This complaint is also not consistent with the evidence as documented in the medical record.  Doctors will often make recommendations to patients that may at times come off as paternalistic; however, [Veteran] autonomy and shared decision making appear to have been upheld as documented in the urology clinic note on 6/25/2008.

The Board notes here that the expert cited the lack of documentation showing that the Veteran asked for a prostate biopsy in 2007.  The expert did not give a medical reason justifying why contemporaneous medical documentation was needed.  See, e.g., McKinney v. McDonald, 28 Vet. App. 15, 30 (2016); Fountain v. McDonald, 27 Vet. App. 258, 272-75 (2015); Buczynski v. Shinseki, 24 Vet. App. 221, 223-24 (2011).  However, the expert's explanation establishes why the lack of documentation is immaterial.  That is, the expert explained that the "[it] was very reasonable" to treat the Veteran in the manner he was treated.  In fact, according to the expert's reasoning, a biopsy at that time would have been medically contraindicated.  Thus, the expert's explanation establishes that, even if the Veteran had asked for a biopsy, it would not likely have been performed.  Therefore, the expert's citation to the lack of documentation is nonconsequential.  

Fifth, and finally, the Board asked the expert: in accordance with the March 2016 JMR, please explain the apparent discrepancy in the September 2013 VA examiner's report between PSA increasing in response to testosterone treatment and the cited study observing no significant effects of testosterone on increasing PSA.

The expert answered as follows:

I have also cited evidence above suggesting that TRT in and of itself does not cause significant changes in PSA (see discussion above) [superscript to 2].  However, PCa almost always presents with an elevation in PSA and causes the PSA to consistently trend upwards over time.  Therefore, in this case, the rise in PSA was most likely related to the prostate cancer or prostate inflammation and unlikely directly related to the TRT.  The 2013 examiner's discrepancy is unclear to me and the Board should consider contacting the examiner for clarification/addendum.  

The Board has considered whether the 2013 VA examiner should be contacted for clarification, as suggested by the expert.  Generally, it must be clear, from either the examiner's statements, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); see also, e.g., Savage v. Shinseki, 24 Vet. App. 259, 269-71 (2011).

Here, the Board finds that remand to obtain clarification from the 2013 VA examiner is not needed.  The August 2016 expert clarified the underlying medical question at issue in the 2013 VA examiner's opinion.  That is, the expert explained how the Veteran's PSA could be rising even though the medical studies showed no effect on PSA levels from TRT.  The 2013 VA examiner's opinion, by comparison, is considered nonprobative at this point to the extent the opinion is internally inconsistent and difficult to understand, as discussed by the JMR.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

Thus, overall, the August 2016 expert's opinion is determinative.  The opinion is clear and unequivocal, and it was based on the relevant information, including the Disclosure.  Moreover, the examiner's explanation is understandable, and all inferences appear to follow from the facts and information given.  At present, the Board can find no reason to call into question or otherwise discount the probative weight of the VA examiner's opinion.  Accordingly, it is considered the most probative medical opinion of record.  See Monzingo, 26 Vet. App. 97, 105-06 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (the Board's decision to adopt an independent medical expert's opinion may satisfy the statutory requirement of an adequate statement of reasons or bases, where the expert has fairly considered the material evidence which appears to support the appellant's position.).  

In conflict with the August 2016 expert's opinion, as cited in the JMR, the Veteran testified that Dr. F., the surgeon that removed his prostate at the Mayo Clinic in August 2008, told him that his prostate cancer was accelerated by the treatment he received at the VAMC in the form of testosterone therapy.  The Board, in its prior decision, specifically noted that the Veteran, in May 2012 hearing testimony, testified that this doctor informed him that the testosterone shots accelerated the cancer.  Board Hr'g Tr. 21.  However, as the Board made clear, the Veteran was not able to provide a statement from Dr. F. when specifically asked for such a medical statement. 

Because this opinion is not of record, even assuming the Veteran accurately and comprehensively conveyed this doctor's opinion, the Board is unable to assess the evidentiary value of the opinion.  More specifically, the Board cannot determine the factual premise or the reasoning underpinning Dr. F.'s favorable medical opinion.  This is especially imperative at this point because the August 2016 expert provided a contradictory opinion with a carefully reasoned opinion supported by extensive citation to the Veteran's medical records and numerous outside medical studies.  Therefore, Dr. F.'s medical opinion has little probative value when compared with the August 2016 expert's opinion.  As such, it is not sufficiently probative or persuasive to controvert the expert's opinion.  See Nieves-Rodriguez, 22 Vet. App. at 304; Robinette v. Brown, 8 Vet. App. 69, 77 (1995). 

Similarly, as discussed in the prior Board opinion and the August 2016 expert opinion, the Veteran submitted a November 2014 VA treatment record entitled "Disclosure of Adverse Event Note" written by the Chief of Staff.  This Disclosure shows that the Veteran had submitted a complaint relating to delays in receiving care in Urology in 2007.  The Disclosure summarized lengthy discussions with the Veteran and the new Chief of Urology.  In this regard, the Chief of Staff observed that the Veteran reported asking for a prostate biopsy when his PSA was elevated in 2007.  However, the Disclosure states that this allegation was not recorded in the Veteran's clinical notes.  The medical records also did not reflect the Veteran's allegation indicating that VA tried to force him to have radiation instead of surgery; the Veteran believed that radiation therapy would have killed him.  However, the Disclosure indicated that the Chief of Staff could not be certain of this accusation, and there were detailed notes by the treating urologist to justify his opinion for radiation therapy.  The Disclosure also outlined a January 2011 urology visit that turned hostile, which resulted in legal actions.  In the Disclosure, the Chief of Staff indicated that he agreed with the Veteran that there appeared to have been a delay in care.  However, the examiner would not comment on the legal actions.  Future care for the Veteran by another urologist was arranged. 

The Board must again find that this opinion, while indicating a delay in care, is nonprobative as it offers no rationale for such conclusion, or importantly, gives any indication whether an additional disability could be attributed to such delay.  An unexplained conclusory opinion is entitled to no weight in this context.  See Horn v. Shinseki, 25 Vet. App. 231, 240 (2012).  In fact, earlier in the statement, the Chief of Staff clearly found that the Veteran's allegations on a couple of occasions were not supported by the clinical notes.  

Overall, the Board finds that the November 2014 Disclosure is outweighed by the highly probative August 2016 expert opinion, which provided a clear rationale for its findings. 

The Veteran has also submitted his own opinion indicating that his prostate cancer was the result of his testosterone replacement therapy, or in the alternative, that the VA was negligent in his treatment for elevated PSA.  His opinion, however, is not competent.  This case involved complex medical questions that are outside the competence of a non-medical expert to address.  These questions require expert consideration of the nature of the Veteran diagnosis and treatment for prostate cancer, and these medical questions cannot be considered within the competence of a non-expert lay witness.  It does not appear that the Veteran has a background in medicine or a related field, such that he can be recognized as having medical expertise upon which to base an opinion.  Thus, the Veteran, as a lay person, has not established the competence needed to rebut the August 2016 expert medical opinion, and he cites no record evidence indicating that the expert was incompetent, had erroneous facts, or otherwise misinformed the Board.  See Fountain, 27 Vet. App. at 274-75; Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012).  As such, the Veteran's opinion is not adequate to rebut the August 2016 expert opinion, nor is it otherwise sufficiently probative to be considered competence evidence supporting the appeal.  See Fountain, 27 Vet. App. at 274-75.

Therefore, based on the August 2016 expert medical opinion, the Board finds that the Veteran has not been diagnosed with an additional disability as defined in 38 C.F.R. § 3.361.  This opinion, which is the most probative evidence, establishes that the Veteran's prostate cancer and its complications were not the result of testosterone replacement therapy by VA.  There is no evidence sufficiently competent to rebut this opinion. 

Consequently, the Board must find that entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for prostate cancer is not warranted as the most probative evidence of record shows no findings of an additional disability due to treatment or any negligence in providing such treatment.  Thus, a preponderance of the evidence is against the Veteran's claim for 38 U.S.C.A. § 1151  compensation.

Likewise, as the Veteran has claimed that his erectile dysfunction is secondary to his prostate cancer, given that service connection has not been established for prostate cancer, there is no legal basis for the award of service connection for erectile dysfunction, or SMC based on the loss of use of a creative organ.  See 38 C.F.R. § 3.310; DeLisio v. Shinseki, 25 Vet. App. 45, 59 (2011).  

As the preponderance of the evidence weighs against the claims, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107 (b).


ORDER

Compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for prostate cancer is denied.

Service connection for erectile dysfunction, claimed as secondary to prostate cancer, is denied.

Entitlement to special monthly compensation based on loss of use of a creative organ is denied.



____________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


